DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 2012/0143099) in view of Saadat (US 2007/0287886) and Malchano (US 2009/0062790).
Regarding claims 1, 3, 22, 24 and 26, Daniels discloses a catheter based system for treating tissue with an ablation catheter device (figs. 15A-B) having an elongated catheter shaft (1240) with a liquid delivery lumen (1242), a balloon comprising a porous or microporous material (1220, [0151]), and a plurality of electrodes disposed on the balloon (1232). The system further includes a catheter (1202) with a lumen for slidably receiving the ablation catheter (fig. 15A). Daniels further discloses the catheter is introduced by an introducer sheath (1202) which can be considered any type of introducer including a transseptal introducer. Daniels does not disclose the catheter has an expandable distal end portion. Saadat discloses an electrosurgical catheter system which employs a catheter with an expendable distal end portion having a frustoconical shape (there are many embodiments, but see for example figs. 34A-B and 48F). Saadat teaches that this expandable distal end allows better visualization of a tissue region being treated (abstract, [0088]). Therefore, before the filing date of the application, it would have been obvious to provide the catheter of Daniels with a frustoconical expandable distal end portion as taught by Saadat, along with the other structure necessary to allow visualization of a tissue region before, during or after treatment as taught by Saadat. Neither Daniels nor Saadat discloses that there is a return electrode on the distal tip of the expandable distal end portion. However, return electrodes are very common in the art and strictly required for bipolar energy delivery which is itself very common in the art. For example, Malchano discloses several embodiments that use a return electrode at the distal tip of a frustoconical expandable distal end portion of a .

Claims 1, 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto (US 2005/0273095) in view of Root (US 6,235,044) and Malchano.
Regarding claims 1, 2 and 25, Taimisto discloses a catheter based ablation system that includes an ablation catheter with an elongated catheter shaft (102, fig. 1) having a delivery lumen (162, fig. 2A-B), a porous balloon (180, [0042]), and one electrode inside the balloon (190). The system further includes a catheter (140) for receiving the ablation catheter and discloses that a return electrode can be positioned on the shaft ([0040]), but does not disclose the catheter has an expandable distal end portion with an electrode at the distal tip. Root discloses a catheter based ablation system and teaches .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taimisto, Root and Malchano, further in view of Maguire (US 2003/0050637).
 Regarding claim 5, the device of Taimisto-Root-Malchano disclose the outer surface of the balloon has a plurality of electrodes. However, electrodes on balloons are ubiquitous in the art and Applicant has not disclosed how putting electrodes on balloons produces an unexpected result.  Maguire discloses several embodiments of catheter based systems including one which uses a single electrode (620, fig. 13) inside a porous balloon (610) to create a circumferential lesion in the heart ([0217]-[0221]). In a second embodiment, Maguire discloses a system that uses a plurality of electrodes (562, figs. 12A-B, [0211]) on the exterior of a porous balloon (via 572, see fig. 11B). This is understood to be a teaching of functional equivalence between these types of . 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto, Root and Malchano, further in view of Maguire (US 2002/0198521), hereinafter Maguire2.
Regarding claims 19 and 20, the device of Taimisto-Root-Malchano does not include a bulbous proximal portion and a cylindrical distal portion, where the bulbous portion is formed by an internal balloon. However, there are a wide range of balloon shapes that are known in the art and Applicant has not disclosed that this particular shape produces an unexpected result. Taimisto also discloses in a different embodiment a balloon with two differently shaped regions (fig. 6) which further suggests there are a wide range of balloon shapes which could be used effectively to treat pulmonary veins. Maguire2 discloses a system for treating pulmonary veins which uses one (e.g. fig. 3A) or more (e.g. fig. 19C) balloons, including a configuration with a cylindrical shaped balloon with a proximal end formed into a bulbous shape by an inner balloon (fig. 20, [0212]). Maguire2 teaches this particular arrangement facilitates correct positioning of .

 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taimisto, Root and Malchano, further in view of Mickley (US 2010/0145306). 
Regarding claim 23, the device of Taimisto-Root-Malchano disclose the expandable portion is self-expandable. However, self-expanding mesh structures are common in the art. Further, the fact that the claims recite both self-expending and non-self-expanding structures suggests neither produces an unexpected result. Mickley discloses a cardiac ablation device which includes a self-expanding conical mesh structure (figs. 4A-B, [0035]). Therefore, before the effective filing date of the application, it would have been obvious to allow the expandable portion of Taimisto-Root-Malchano to be expandable in any commonly known manner, including self-expanding as taught by Mickley, to produce the predictable result of allowing the expansion of the portion so it can perform a desired function.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Taimisto, Root and Malchano, further in view of Jahns (US 2003/0078575).
Regarding claim 27, the device of Taimisto-Root-Malchano does not disclose the use of a vacuum applying element to allow the expandable portion to be in a sealed contact with tissue. The language directed to ostium is functional, although in this case the device of Taimisto-Root-Malchano is explicitly used to treat pulmonary ostia (e.g. [0006] of Taimisto). Using suction to adhere a device to tissue is common in the art. Jahns, for example, discloses an ablation device which uses a suction tip to attach the device to tissue (e.g. [0031]-[0035]). Since the purpose of the expandable portion of Root is to prevent debris from passing through, it would benefit from a sealing element ensuring blood only passes through the mesh. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the expandable portion of Taimisto-Root-Malchano with a vacuum element as taught by Jahns to ensure a seal is formed between the distal edge of the expandable portion and the pulmonary ostia to prevent debris from bypassing the mesh.
 
 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794